DETAILED ACTION
This action is responsive to the Application filed 12/29/2020.
Accordingly, claims 1-17 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 13, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trinh et al, USPubN: 2020/0379454 (herein Trinh).
	As per claim 1, Trinh discloses a method of setting a model threshold value for detecting an anomaly of a facility monitoring system (facility 140 – Fig. 1-2; facility sites 140 – para 0036), the method comprising:
	acquiring sensor data output (data 310 – fig. 3) from each sensor (sensor data 510 – Fig. 5; para 0042; data associated with a piece of equipment … by various sensors include, data 310 may include setting data – para 0055);
	extracting a feature value (sensor data … include setting value 152 of various pieces of equipment, presented in … time series, type, entry … data points, repair data and time – para 0055; large number of data points- para 0056; repair date and time, timestamp … labeled as a first value – para 0057; feature of the equipment, threshold number of data values, histogram used for prediction – para 0103-0104; score for interval T for sensor 1510 - Fig. 15; histogram, bins… new histogram representing … distribution of sensor data – para 0006; Fig. 15-17 - Note1: information such as score for time interval, repair timestamp, date, data points, setting values, time series, threshold values and histograms bins/values derived from sensors attached with piece of equipment or features thereof reads on feature values extracted from equipment sensors in terms of sensor data associated with the predictive maintenance and machine learning model thereof – para 0033) for the sensor data of each sensor;
	acquiring output data (trained model checkpoints 432 – Fig. 4B; generate an output … by the neural network 1050 – Fig. 10; space vectors generated by the training – Fig. 11; output values may be generated – para 0071; generates … means, standard deviations ... distribution of the input sensor – para 0089) by inputting input data (e.g. input … sensor data into a piece of machine learning 530 – Fig. 5; sensor data into a neural network 1020 – Fig. 10; step 1120 – Fig. 11) including the extracted feature value (see Note1; processed model features and data 438, 444 – Fig. 4B; data 310, repair data 320, data with repair date and time 340, data with repaired components and reasons 350 – Fig. 3) to a trained neural network model (neural network 1020, 1050 – Fig. 10; para 0005; para 0051, 0058, 0060, 0071; classifier model such as neural network – para 0051); and
	comparing the input data and the output data (histogram based on … set of sensor data, comparing … new histogram with reference histogram – para 0006; Fig. 18 and related text; predictive maintenance, machine learning … comparing the scores … threshold values or predetermined ranges – para 0052; difference is measured, determine differences between … predicted values and measured values – para 0072-0073) and setting a threshold value ( the settings 152 include … thresholds, ranges – para 0043) for detecting an anomaly (anomaly scores are determined to be beyond … predetermined threshold … determined equipment … need an inspection and possible repair – para 0044; comparing the scores … one or more threshol values – para 0052; see Abstract; para 0066) based on a calculated comparison result value (see comparing per the predictive maintenance from above).
	As per claim 2, Trinh discloses method of claim 1, wherein the acquiring of the sensor data includes acquiring sensor data having at least one variable output (for every second, minute, hour … the sensor generates a data point … associated with timestamps … time series – para 0041; setting value, target temperature, location of the equipment – para 0043; time series – para 0055; timestamp … period of time … may be labeled, objective function … generate output labels – para 0057-0058; value of a vital, high pressure, low pressure – para 0077-0079; Table 1, para 0072 ) from each sensor that senses an operation of a device (piece of equipment – para 0042-0043) for each sensor.
	As per claim 3, Trinh discloses method of claim 1, wherein the extracting of the feature value for the sensor data of each sensor includes searching for device state information (reference metrics, Goodness-of-fit of vital sensors, PPP metrics – para 0072; MAE, MedAE, R2 – Table 1; see temperature, pressure, force, acceleration, tension, light, motion, rotation, magnetic/electric field, voltage, gravity, humidity, moisture, vibration, sound - para 0040) for the sensor data of each sensor and extracting a feature value (PPP model, data points, temperature, pressure – para 0069; measurements of a vital – para 0070; pressure – para 0079; datasets of repair data, time series, data points – para 0055) of each sensor in a unit (mpa, degree C, % - Table 1, pg 9; see plots in Figs 6, 7, 8; para 0025-0026 – Note2: data points, time series, percent, mpa, o C/celcius as measure for temperature, pressure, force, acceleration, tension, light, motion, rotation, magnetic/electric field, voltage, gravity, humidity, moisture, vibration, sound – para 0040 -   reads on corresponding sensor data expressed in units, histograms – histogram based on … sensor data – para 0006, 0025-0026, 0098 - or plots on state information – see measurements in para 0040) of the device state information(temp, pressure – Table 1; see pressure, temp, MAE – Figs 6-8).
	As per claim 4, Trinh discloses method of claim 1, wherein the extracting of the feature value for the sensor data of each sensor includes generating model input values (input … sensor data into a piece of machine learning 530 – Fig. 5; sensor data into a neural network 1020 – Fig. 10; step 1120 – Fig. 11; inputting … sensor data into a machine learning – claims 1, 4, 8 pg. 17; inputting the … sensor data into a neural network – para 0004-0005; machine learning models – para 0033; para 0048-0049; PPP model, histogram model – para 0050-0051; vital measurement,input 530 – para 0070; neural network … generates statisitical parameters … distribution of the input sensor data 910 – para 0089; Fig. 9) for the number of cases (series of measurements of the vital – para 0070-0071) having a feature value for a device state in a unit (see Note2 from above) of a variable included in the sensor data.
	As per claim 7, Trinh discloses (method of claim )1, wherein the extracting of the feature value for the sensor data of each sensor includes extracting the feature value (see fit metrics, PPP metrics, vital sensors, Table 1, para 0072) including an upper limit value corresponding to an Upper Control Limit (UCL – see below) and a lower limit value corresponding to a Lower Control Limit (LCL – see below) in a range (range of sensor data values – para 0006; 85-90%, 1.8-2.5o C, 0.03-0.04 mpa – Table 1, pg. 9; maximum and minimum values for the bin – para 0098; see histograms - para 0006, 0102 - beiing arranged from sensor data) of a control limit for the device state feature among the sensor data output from each sensor.
	As per claim 8, Trinh discloses method of claim 1, wherein the extracting of the feature value for the sensor data of each sensor includes extracting the feature value of at least one of an upper limit value, a lower limit value (refer to claim 7), a mean (mean and variance values – para 0105-0106), standard deviation (para 0085), covariance for the sensor data output from each sensor.
	As per claim 9, Trinh discloses method of claim 1, wherein the acquiring of the output data by inputting the input data including the extracted upper limit value and the lower limit value to the trained neural network model (para 0098, 0006, 0102; refer to claim 7) includes acquiring the output data by inputting the input data to the trained autoencoder-based neural network model (VAE – para 0081; machine learning may be an autoencoder – see Abstract, refer to neural network in claim 1).
	As per claim 10, Trinh discloses method of claim 1, wherein the comparing of the input data and the output data (refer to claim 1) and the setting of the threshold value (refer to claim 1) for detecting an anomaly (para 0044, 0052, 0066) based on the calculated comparison result value (refer to claim 1) includes setting the largest comparison result value (e.g. anomaly score may be the highest value – para 0075; anomaly score, highest value among the dissimilarity metrics – para 0080; anomalous dimensions, top dimensions, highest aggregate mean … across all dimensions – para 0107) among the calculated comparison result values as an initial threshold value (para 0110) for detecting the anomaly.
	As per claim 13, Trinh discloses method of claim 1, wherein the comparison result value calculated by comparing the input data and the output data is calculated based on a reconstruction error (adjusting … reduce training errors of the outputs compared to the … values of the target sensor – see claim 4, pg. 17; adjust the weights … to reconstruct the input training … repair data … to examine whether a latent space vectors may be …vectors that represent  abnormal pieces of equipment – para 0087-0088; see neural netwowk 900- Fig. 9) of the input data and the output data.
	As per claim 16, Trinh discloses a computer program stored in a computer readable storage medium, wherein when the computer program is executed by one or more processors, the computer program performs following operations for setting a model threshold value, the operations comprising:
	acquiring sensor data output from each sensor;
	 extracting a feature value for the sensor data of each sensor;
	acquiring output data by inputting input data including the extracted feature value to a trained neural network model; and
	comparing the input data and the output data and setting a threshold value for detecting an anomaly based on a calculated comparison result value.
	( all of which being addressed in claim 1)
	As per claim 17, Trinh discloses a computing device for providing a method of setting a model threshold value, the computing device comprising: a processor including one or more cores; and a memory, wherein the processor 
	acquires sensor data output from each sensor,
	extracts a feature value for the sensor data of each sensor,
	acquires output data by inputting input data including the extracted feature value to a trained neural network model, and
	compares the input data and the output data and sets a threshold value for detecting an anomaly based on a calculated comparison result value.
	( all of which being addressed in claim 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Trinh et al, USPubN: 2020/0379454 (herein Trinh) in view of Bieniasz-Krzywiec et al, USPubN: 2018/0359606 (herein B_Krzywiec) 
	As per claims 5-6, Trinh does not explicitly disclose (method of claim 4), 
	(i) wherein the extracting of the feature value for the sensor data of each sensor includes when N device state types are set, generating a model input value for the number of cases having feature values corresponding to the N device state types in a unit of the variable.
	(ii) wherein the N device state types are set with user setting values or automatically set through machine learning based on time series data for a predetermined time.
	As for (i), 
	Trinh discloses developing training data as input to various machine learning models from obtaining information or sensed state of various pieces of equipment as well as bearing different types of data, different types of features associated with the predictive maintenance (para 0055, 0062), where sensor data can be expressed as data points in time window series or time-serices channels based state (cooling or heating (temperature, pressure – para 0069; anomaly scores for the particular equipment – para 0052 ), the anomaly detection based thereon using a trained model that can cover different types of pieces of equipment (para 0050).
	Hence, N type of device state types to be generated as model value input from acquired sensor measurements expressing state of various device types in correspondence with respective number of cases collected as state values (*), each having a unit variable (e.g. for pressure, temperature, timestamp unit of measurements) that can be plotted in graph or histograms is recognized; that is, for each equipment sensed state (heat, pressure, velocity, moisture, humidity, electrical – para 0040)  unit measurement can be arranged (**) in histograms (para 0104-0105), plotted graphs (Figs 6-8), where values range, data points of sensor data formatted as histograms (para 0006, 0102) or coordinates of measurement units (Figs 6-8) can be used in detecting difference among quantitative representation (e.g. histograms bin value or plotted data sequence) formed from a predictive model run (Figs 17-18) via comparison (para 0100, 0102) as part of the abnormal behavior detection and histograms-based model (para 0106-0107).
	B_Krzywiec discloses device state being established with sensor data for use by presentation servers as part of resources content, values and historical information for use by users in implementing predictive model in connection with the presentation server (para 0003-0004); the device state (pressure, acceleration, temperature, light etc. ) and corresponding sensor data (para 0042-0043; Fig. 2) recorded as historical or chronological data that include time series (para 0025, 0083) and series of values (para 0027; series of accelerations – para 0023, 0063) over state such as ambient conditions, acceleration and pressure (para 0027) being sensed as device state, the persisted content (Fig. 7) to be transmitted and selected as input (series of inputs – para 0026) for configuring predictive models (Fig. 4-5); e.g. upon indication and specification of the requesting user (para 0035, 0037, 0040; step 702 – Fig. 7; step 402 – Fig. 4); hence plurality of device states and corresponding cases recorded as collection of sensor data, sequences of values or chronological time series as presentation and/or selective configuration of a predictive model in response to user setting via a query interface is recognized.
	As for (ii)
	Trinh discloses weights adjusting for the machine learning models to reduce errors obtained at the comparison stage between measured and reference values (see claim 4, pg. 17), where input configuration of training model includes receiving user setting (inputted manually by operators, such as domain engeneers – para 0055) and automated settings (***) through cycles of the training (settings 152 may be… set automatically – para 0043), where histograms settings as part of the predictive maintenance implementation can be dynamically adjusted from learning over data points and bins from the histograms and comparing of the histograms (para 0102, 0104, 0105) or auto-modifying a severity level from threshold referencing (para 0066); hence manual setting and tool generated settings is either disclosed or would have been obvious.
	Therefore, based on sensor data or data points therein being converted in data streams and time-series formats (para 0055; input sequence dzt, time series- para 0117; data points … presented as a time-series – para 0041) for use in the PPP model and histograms-based predictive maintenance or anomaly detection in Trinh trained models, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the sensor data and device state information based thereon with the histogram-based machine learning in Trinh’s anomaly detection approach so that (a) feature extracting obtained in terms of feature value for measured data of each sensor includes generating a model input value for the number of cases – as per (*), or various device state/data as series of values presentation and input into a predictive model in B_Krzywiec - having feature values corresponding to the N device state types in a unit of the variable when N device state types are present; in the sense that (b) wherein the N device state types when set with the feature value, the number of cases for generating model input, would also include values from user setting  or automatic setting – as per (***) -  through machine learning based on time series data or histogram values - as per (**) - for a predetermined time; because
	formatting of state data corresponding to a piece of equiment in a given time context entails formation of sequence of sensor-based measurement unit expressing state of each piece of equipment in terms of N device state types and M device types behaving in a specific time period, so that time-related state representation for use in a training model or predictive maintenance analytic would necessitate plotting of graph, time-series representation or measured state in form of histograms having quantitative units expressed in a time coordinate as set forth above; 
	and due to complexity caused by diversity of device states, device types, and scale of the measured metrics collected therefrom,  effect of augmenting the preliminary set of model input as intended from Trinh’s machine learning approach initiated from raw measurement in light of the number of cases collected as state values in direct relevance to the number of device types and size of device state types as set forth above, with knowledge from historical data (as per B_Krzywiec), reinforcement from  user-based settings and automatic setting or dynamic adjusting by the machine learning tool as set forth above would not only ascertain that static and original setting from real-state capture be augmented with user input, past configuration, feedback returned from the dynamic adjust provided from the very stages of the machine learning; but also improve likelihood that output generated by the machine learning or predictive model would provide the most comprehensive set of outcomes from which to better derive difference against predicted set of values and facilitated effect of attaining a predictive maintenance solution intended with possibly a large number of machine learning runs whose inputs and outputs are established over sensor, time-based data sequences, time-series formats or histogram or graph plotted measurement configuration.
Claims 11-12 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Trinh et al, USPubN: 2020/0379454 (herein Trinh) in view of Dunne et al, USPubN: 2020/0272899 (herein Dunne) 
	As per claims 11-12, Trinh discloses method of claim 1, wherein the comparing of the input data and the output data and the setting of the threshold value (Trinh:  Abstract; para 0044, 0052, 0066) for detecting an anomaly based on the calculated comparison result value
	Trinh does not explicitly disclose comparing input/output and threshold settingh thereof in terms of:
	setting a user set value selected from the calculated comparison result values as an initial threshold value for detecting the anomaly
	wherein the user setting value is any one of a maximum value, a mean, and a minimum value among the calculated comparison result values.
	Trinh discloses manual setting by a user (para 0055) and user interface presentation of diagnosed fault/anomaly responsive to a threshold limits being exceeded for a user review (para 0109-0111) or re-parameterize equipment monitoring as part of the regression model (para 0049), including synchronizing timeline and frequency of data between sensor measurement with the pipelines of the training (para 0061), the change including weights adjusting for the machine learning models to reduce errors obtained at the comparison stage between measured and reference values (see claim 4, pg. 17); hence, evaluation of anomaly in reference to a threshold under review by a user setting interface or weight adjusting context is recognized.
	Dunne discloses a neural network model to train tagged data to perform inference diagnosis on edge devices (Fig .3), the training including weight freezing, difference (delta technique para 0217-0218) or similarities analysis (para 0181) between operational state of the input and the machine learning output, and based on threshold-based inference result (para 0193), making adjusts to the label or tagged data, including retargetting sensors, recalculating weighting with different threshold values (para 0045) to update neural network (Fig. 11) as part of repeated operations made to the neural network (para 0220;  Fig. 13C) execution -- using inference results thereby to retarget edge devices and improving their performance (para 0188-0190) -  where the updates associated with training or retraining also include user input on the number of layers to freeze, user specifying of maximum size of the patch to be transmitted to the edge device, as well as input on reduction on a performance accuracy metric (para 0128) to implement the delta technique; hence, user update made to initial parameter or threshold value in terms of altering a range, reweighting a criterion, respecifying a maximum constraint is recognized
	Based on the need to reconsider constraints associated with evaluation of machine learning output against the predicted data from the input stage in Trinh, where anomaly presented to user review includes the degree of severity defined via a threshold or intial setting thereof at the start of Trinh’s predictive model process, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement user interface and presentation of anomalies based on machine learning comparison outcome - or threshold-based detection of fault in Trinh -  so that comparing input/output and constraints setting thereof would include one or more user input seting – as per Dunne adjust via user input from above – in terms of a selected value (e.g. constraint number or threshold adjust) effected via user action in response to presentation by the machine learning tool of fault/anomaly inferred from the difference result calculated by a machine learning (neural network as in Dunne), where the constraints being adjusted include a an threshold value initially set as reference for detecting an anomaly and user setting value as part of the update responsive to calculated comparison result values is any one of a maximum value – as set forth in Dunn - a mean, and a minimum value; because
	Provision of threshold as initial setting criterion can start a machine learning process for inferring difference data at the stage of comparing input/output by the training process or predictive model exeution, and provision of repeated training with adjust made to the training set and parameter therein on basis of the comparison stage would finetune the fault or anomaly detection endeavor of the machine learning, and update made by the tool or by user manual input to the configuration of the training or parametric constraint in terms of update to the initial settings would increase coverage by the tool and improve chance that outcome obtained therefrom would yield a learning solution or performance result that signifies realization of comprehensive model coverage and flexible consideration of criteria or constaints, including narrow threshold values establishing as well as enlarged range thereof.
Claims 14-15 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Trinh et al, USPubN: 2020/0379454 (herein Trinh) in view of Dagnino et al, CN 104919384 B,  “For Evaluation of Equipment Maintenance and/or Reduce Risk of Electric System Device”, (translation), 09-18-2018, 18 pgs (herein Dagnino) 
	As per claims 14-15, Trinh does not explicitly disclose ( method of claim 1), 
	wherein the comparison result value calculated by comparing the input data and the output data includes a Health Index (HI) indicating a device state index; wherein the set threshold value is set for each device.
	Trinh discloses metrics associated with Fitness of a piece of equipment state as reference data prior to normalization of the values set with the fitness metrics (see MAE, MedAE, PPP metrics and Godness-of-fit metrics in Table 1, para 0072), where the mean values of the metrics are normalized reference in support for the comparison of values underlying a predictive model that performs training on predicted values (para 0073), each metrics being normalized including a range
	Dagnino discloses power system collecting of sensor data from historical field test for evaluating the health of a power device (pg. 6)  thereby adjusting the device health index (pg. 7) included with the device health record as part of the maintenance strategy (see Abstract) to consider, where sensor data and field test data are input to a predictive process (formulate machine learning algorithm, correlation analysis, regression, anomaly detection … health information … to nfer from the analysis - top pg. 7) that determine predicted heath of the device in view of possible strategy to be implemented as part of the maintenance (pg. 4, bottom pg. 5, top) or update (updated health index score, updating maintenance schedule – middle pg. 8), using information in the device health record, where deviation from the health file included threshold (top pg. 9) is indicative of abnormal state that require maintenance or replacement, the emergency thereof dictated by how high the health index attached to the device is (pg. 7-8).  Hence, device health information established as health index in the device health record indicative of a emergency level with which to repair or replace the device responsive to test data exceeding the threshold established with the device health record entails device health index coupled with the very device deviation threshold to implement a maintenance strategy or establish the degree of replacement urgency for the device.
	Therefore, based on use of fitness metrics as reference in diagnosis and maintenance of equipment per Trinh training of sensor data, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement comparison of predicted data with output from machine learning or predictive model runs in Trinh so that health record of the device being tested with training set comprised of sensor and historical data would include information like device’s health index as criteria to implement maintenance strategy when inferred result from the machine learning – as in Dagnino-  indicates a deviation from a threshold included with the health file maintained for the device as set forth in Dagnino from above, wherein the set threshold value is set for each device and where comparison result value by the predictive machine learning  - in comparing the input data and the output data - includes use a Health Index (HI) indicating a device state index as set forth above in Dagnino, because use of the very health record for a device being diagnosed from sensor data and predictive model from above so that health index and threshold of normal operation range recorded for each device are used as criteria for implementation of a replacement strategy (for the faulty device),detection of state of health deviation, delivery of replacement schedule  would not only decide on the level of urgency of a maintenance policy or expediency for a replacement action to be carried out, but would also enhance the administering made to the health record in view of the actions provided for maintaining the device, which includes timely update of the device health index recorded in the device health file in view of the dynamics and deployed resources with which the device has been restored and put back into operational state. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 5, 2022